Citation Nr: 9902751	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss and tinnitus has been submitted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service with the United States Navy 
from August 1950 to June 1954.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a September 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that new and material 
evidence adequate to reopen the claim for service connection 
for bilateral hearing loss and tinnitus had not been 
submitted.


FINDINGS OF FACT

1. By rating decision dated in August 1981, the RO denied 
service connection for hearing loss and tinnitus.  The 
veteran was properly notified of that decision under cover 
letter dated in September 1981.

2. Additional evidence submitted since the August 1981 RO 
decision denying service connection for hearing loss and 
tinnitus, is either duplicative or cumulative of evidence 
previously submitted.


CONCLUSIONS OF LAW


1. The August 1981 RO decision denying service connection for 
hearing loss and tinnitus is final.  38 C.F.R. § 19.153 
(1981) (38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (1998).

2. No new and material evidence has been presented to warrant 
reopening a claim of entitlement to service connection for 
hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

In February 1981, the veteran filed an initial claim for VA 
benefits for service connection for a shrapnel wound on the 
left side of his chest, left ear hearing loss, and constant 
ringing in his ears.  

The veterans service medical records indicated that in 
September 1952 while engaged in action against the enemy, the 
veteran received minor shrapnel wounds in the epidermis of 
the stomach.  The fragments were removed and the veteran 
returned to duty.  The veterans separation medical 
examination, dated in June 1954, showed no abnormalities of 
the ears; hearing was 15/15, bilaterally. The veterans DD 
Form 214 indicated that he served aboard the United States 
Ship (U.S.S.) Cunningham (DD-752) and was awarded the Purple 
Heart for injury sustained in September 1952.

The veteran submitted a newspaper article, which stated that 
in September 1952, the U.S.S. Cunningham was fired upon by 
shore batteries and received over 150 rounds of hostile fire, 
five direct hits and shrapnel from seven air bursts.  The 
article reported that thirteen crewmembers were wounded, 
though none seriously.  

The record contains treatment records from January 1981 that 
indicated that the veteran had suffered ringing in the ears 
and left ear hearing loss for more than 20 years.  An 
audiogram was conducted, but was not interpreted by a medical 
professional.  

A VA examination in May 1981 indicated a diagnosis of 
profound left ear hearing loss with tinnitus.  The veteran 
reported that the hearing loss was caused by a shrapnel blast 
next to his head, which knocked the radio headphones off his 
head and caused bleeding from the ear.  

A VA audiological evaluation, also in May 1981, showed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
30
25
LEFT
65
65
75
90
N/R

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 0 percent in the left ear.

In August 1981, the RO granted the veterans claim for 
service connection for a fragment wound in the left upper 
part of the abdomen, with a noncompensable rating.  The RO 
denied the veterans claims for service connection for 
hearing loss, tinnitus, varicose veins and skin disease.  

The veteran was notified of this decision under cover letter 
dated in September 1981, but did not timely perfect an appeal 
of that decision.  The August 1981 RO decision denying 
service connection for left ear hearing loss and tinnitus is 
final based on the evidence of record at that time.  38 
C.F.R. § 19.153 (1981) (38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. § 20.1103 (1998).  

In March 1997, the veteran filed a request to reopen his 
claim for service connection for hearing loss and tinnitus.  
He indicated that he received wounds while serving aboard the 
U.S.S. Cunningham under fire from the communist shore 
batteries in 1952.  The evidence added to the record since 
the August 1981 RO decision includes private medical records, 
statements from the veteran and three friends in support of 
his claim, and the transcript of a personal hearing before an 
RO hearing officer.  

The veteran submitted private medical records, which appear 
to be employment certification examinations, from December 
1982 to December 1990.  The records repeatedly note tinnitus 
and a severe left ear hearing loss with a history of injury 
during service in 1952.

By letter received in July 1991 the veteran provided a 
detailed account of his service activities.  He stated that 
he was transferred aboard the U.S.S. Cunningham in November 
1950 and departed for an eight-month tour in the combat area 
in January 1951.  In March 1952, the U.S.S. Cunningham 
departed for a second tour of duty in the Far East and 
engaged in attacks on North Korea.  The veteran reported that 
on September 19, 1952, while shelling the coastal railroad of 
Songjin, Korea, the ship was taken under fire by several 
communist shore batteries.  The veteran stated that the ship 
was fired on 100-150 times with five direct hits and shrapnel 
from seven near air bursts and the veteran was injured during 
this engagement.  The veteran reported to sick bay and was 
treated by a corpsman for bleeding of the left ear, ringing 
in the ears due to his headphones being blown off, and 
shrapnel wounds in the left side and left knee.  He stated 
that he did not remember the name of the corpsman, who 
treated him and failed to document all of his injuries.  He 
indicated that he received the Purple Heart for personal 
wounds received due to enemy action on September 19, 1952.  
The veteran further stated that he mentioned the ringing in 
his ears to the corpsman at his separation medical 
examination, but the corpsman did not note it.  

At a hearing before an RO hearing officer in February 1998, 
the veteran testified that in September 1952 the ship he was 
on was bombarded by shore batteries and he was injured.  
Transcript, p. 1.  He stated that he was stationed in a gun 
turret during the bombardment and the ship received a direct 
hit approximately 20 inches below his left knee and his 
headphones were blown of his head.  Transcript, p. 3.  
He indicated that he was treated for bleeding of the left 
ear, shrapnel splinters in the side and ringing in the ears.  
He stated that he reported the ringing in his ears to the 
corpsman at his separation medical examination.  
Transcript, p. 2.  

The veteran was examined for employment, manufacturing 
airplane parts, shortly after service and his ears were 
passable as far as hearing goes, but he still experienced 
the ringing in his ears.  Transcript, p. 2.  He stated that 
he was not required to wear hearing protection during his 
employment and there was a certain amount of noise at the 
workplace.  Transcript, p. 3.  The veteran continued to work 
in the aircraft industry until 1959, when he began work for 
the transit authority where he remained until his retirement 
in 1992.  He indicated that he was examined during his work 
with the transit authority, but his hearing was always 
passed, even though it was getting worse.  Transcript, pp. 5-
6.  He stated that he was examined at the beginning of his 
employment, but the records of the examination were 
unavailable.  The veteran also stated that he attempted to 
obtain records of employment examinations from previous 
employers, but the records were unavailable.  Transcript, p. 
6.  The veteran stated that he and H.L, who submitted a 
statement on his behalf, had grown up together.  
Transcript, p. 7.  

At the hearing, the veteran submitted three letters from 
friends.  J.H. indicated that she had known the veteran since 
the early 1960s and at the time she met him, the veteran 
already had difficulty with his hearing.  She stated that the 
hearing problem had gotten worse over the years and that part 
of the veterans left ear was missing.  L.B. indicated that 
she had known the veteran since 1963.  She indicated that the 
veteran told her often of the ringing in his ears and the 
loss of hearing in his left ear after being wounded during 
the Korean Conflict.  She stated that one now has to speak 
loud for the veteran to hear and he cannot hear at all from 
his left side.  In a letter to the veteran and his spouse, 
H.L. stated that in 1991 it was necessary to repeat 
conversation because the veteran failed to hear it and he was 
certain that the veterans injuries during service were a 
contributing factor.  


II. Analysis

When a claim is denied by the RO and no timely appeal is 
made, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105 (c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a two- step analysis.  
First, the Board must determine whether the evidence is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then evaluate the merits of the veterans 
claim in light of all the evidence, both old and new.  Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed; 
this presumption does not apply in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Impaired hearing will be considered a disability, under the 
VA regulations, when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory threshold for at 
least three of the frequencies are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).  
The VA audiogram results in May 1981, and all subsequent 
audiogram results, reflect values that meet the definition of 
hearing loss disability under 38 C.F.R. § 3.385.  

The issue of whether the veterans current hearing loss is 
related to his period of military service involves a medical 
diagnosis or opinion as to medical causation; thus competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The record does not reflect that the 
veteran has a medical degree or qualified medical experience.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
although he is competent to testify as to observable 
symptoms, such as difficulty understanding conversation, he 
is not competent to provide evidence or opinion that the 
observable symptoms are manifestations of sensorineural 
hearing loss.  See Savage v. Gober, 10 Vet. App. 489, 497 
(1997).

In the instant case, the records of physical examinations and 
audiograms submitted by the veteran were conducted from 1982 
to 1990, almost thirty years after discharge from service.  
Although the letter submitted by the veteran in July 1997 
provides a more detailed account of the veterans alleged 
injury during service, accounts of the veterans injuries in 
September 1952 were of record prior to the decision of the RO 
in August 1981.  The statements submitted by J.H., L.B., and 
H.L. indicate that they had observed the veteran having 
difficulty hearing as early as 1960, more than five years 
after service.  In addition, the record contains no evidence 
that these individuals have qualified medical experience.  
Thus, they are not competent to provide evidence that the 
veterans difficulty hearing was a manifestation of a hearing 
loss disability or was causally related to any incident of 
service.  The employment medical records indicate repeatedly 
that the veterans hearing loss and tinnitus was due to a 
history of service injury in 1952.  As there is no medical 
evidence of record to support the reported history, the 
opinion based upon it has no probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

The veterans representative asserts that, as the veteran 
alleges his injury occurred during combat with the enemy, a 
grant of service connection is required.  In the case of any 
veteran who engaged in combat with the enemy in active 
service with the military, the Secretary is required to 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardship of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 1991); see also 38 
C.F.R. § 3.304(d) (1998).  Section 1154(b) provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition 
in service to the current condition.  See Brock v. Brown, 10 
Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996); Caluza, 7 Vet. App. at 507.  The Board notes 
that, in this case, the veterans injury in September 1952 
was recorded in his service medical records, with no mention 
of any ear injury or tinnitus.  In addition, the veteran has 
submitted no competent evidence that his current hearing loss 
is due to any injury or incident of service.  The presumption 
of § 1154 does not aid in establishing such a nexus.  

The evidence submitted does not bear directly on the matter 
at issue.  The veterans service medical records contain no 
complaints, opinions or diagnoses of tinnitus or hearing 
loss.  There is no competent medical evidence of 
sensorineural hearing loss during the initial post-service 
year, which would raise a presumption of service connection 
for that condition.  See 38 C.F.R. §§ 3.307, 3.309 (1998).  
The evidence submitted by the veteran shows the veteran 
currently suffers from hearing loss, but does not establish 
that such hearing loss was incurred during service.  The 
veterans testimony that he experienced an injury to his left 
ear during service and reported such to a corpsman is not 
supported by the service medical records, and the veteran is 
not competent to provide an opinion as to whether any injury 
during service caused or contributed to his current hearing 
loss or tinnitus.  The Board finds that the veteran has not 
submitted new and material evidence necessary to reopen the 
record.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
Beausoleil v. Brown,  8 Vet. App. 459, 465 (1996) and 
Robinette v. Brown, 8 Vet. App. 69, 79-80 (1995), the Court 
found a duty to further assist in the development of the 
evidence when the veteran has reported the existence of 
evidence which could serve to render a claim well-grounded.  
By analogy, such duty would appear to be triggered where a 
veteran has identified evidence that could serve to reopen a 
claim.  The veteran in the instant case has not identified 
any further available medical evidence that has not been 
submitted or obtained and which would support his claim to 
reopen.  Thus, the Board finds that the VA has satisfied its 
duty to inform the veteran under 38 U.S.C.A. § 5103(a).  See 
Slater v. Brown, 9 Vet. App. 240, 244 (1996).


ORDER

No new and material evidence having been received, the claim 
is not reopened.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
